DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 2/3/21 have been entered. The amendments have overcome the previously presented specification objections, claim objections, 112(a) rejections, and 112(b) rejections previously presented in the Office Action of 11/3/2021. The examiner notes that not all drawing objections have been satisfactorily resolved as discussed in the section below. 

Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. The claims in question are now rejected over Krueger (US 6609579 B2), in view of Askew (US 5181576 A). 
Applicant argues that the recited limitation of “as the drive shaft rotates, the pad moves radially inward in the volume to a retracted position and radially outward in the volume to an extended position as the radial thickness of the cam race varies between the at least two thicknesses due to the rotation of the drive shaft" is not taught by Askew. The examiner respectfully disagrees. The drive shaft and pad as construed does have the recited functional relationship between the recited components. Askew in Column 8, lines 36-46, states “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]” and in line 30-31 states, “counterclockwise In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The drawings are objected to because:
Many Figures (e.g. at least 5B, 8B, 15, 16A-16B, and at least the text of 19A) contain grayscale which result in unsatisfactory reproduction characteristics. 37 CFR 1.84(l), states, “Every line, number, and letter must be durable, clean, black […] This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 6609579 B2), in view of Askew (US 5181576 A). 

Regarding claim 1, Krueger teaches a method of drilling a wellbore in a formation, the method comprising: 
(Fig 1A-1B, drill string is the tool string shown in Fig 1A-1B, Column 1, lines 24-26 the string is used for deployment in wellbores), wherein the drill sting comprises a power section (Fig 1A-1B, power section 12, a transmission section (Fig 1A-1B, transmission section is the area around 63), a bearing assembly (Fig 1A-1B, bearing section 20), and a drill bit (Fig 1A-1B, drill bit 50), wherein the power section is coupled to the drill bit through the transmission section (Fig 1A-1B, the power section is uphole of the bit and the transmission section is the intermediate section is between them to couple the sections, specifically 63 is a “coupling”), 
selecting a target direction to move the drill string in the wellbore (Column 5, lines 23-33, Fig 1B, the rib 32 “controls the drilling direction” the direction in which is intended is the “target direction”). 
Krueger is silent on wherein the drill sting comprises a drive shaft; the drill string comprising a recess defining a volume formed in the drill string, a pad positioned at least partially in the volume, the drive shaft having a surface defining a cam race, wherein a cam follower is positioned beneath the pad and in contact with the cam race, and wherein a radial thickness of the cam race varies between at least two thicknesses rotating the drive shaft; wherein, as the drive shaft rotates, the pad moves radially inward in the volume to a retracted position and radially outward in the volume to an extended position as the radial thickness of the cam race varies between the at least two thicknesses due to the rotation of the drive shaft; 
Although reference may be made to other Figure e.g. 6-7 the embodiment of Figs 9-10 of Askew is relied upon, Askew notes that the particulars of the embodiment relied  (Fig 9-10, mandrel 101)
the drill string comprising a recess defining a volume formed in the drill string, a pad positioned at least partially in the volume (Fig 6-7, Fig 4 drive shaft 20 has a recess also defined by sleeve 30 where pad 43 is positioned), the drive shaft having a surface defining a cam race, wherein a cam follower is positioned beneath the pad and in contact with the cam race (Fig 6-7, Fig 4 cam race is the outer surface of the drive shaft 20 contacting the pad 43 at e.g. 55 and 58), and wherein a radial thickness of the cam race varies between at least two thicknesses (Fig 6-7 cam race has different thicknesses at 55 and 58);
rotating the drive shaft (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”); 
wherein, as the drive shaft rotates, the pad moves radially inward in the volume to a retracted position and radially outward in the volume to an extended position as the radial thickness of the cam race varies between the at least two thicknesses due to the rotation of the drive shaft (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”; line 30-31, “counterclockwise direction, which is the direction that causes extension of the buttons 107 to their full-gauge diameter”, line 13-14 “the clockwise direction is that direction which causes retraction of the buttons 107 to their undergage positions.” Fig 6-7, the retracted position corresponds with engagement with flat surface 55 and the extended position corresponds to the thicker section 58); 
(Column 2, lines 67-68 and Column 3, lines 1-2). 
Krueger as modified teaches wherein, in the extended position, the pad engages the wellbore at a point opposed to the target direction and imparts a directional bias to the drill string in the target direction (Column 5, lines 23-33, Fig 1B-1C, the extension of rib 32 to “controls the drilling direction” as seen in position 32b; this results in a rib force which causes the bit and drill string to move in direction 55); and 
rotating the drill bit using the power section to drill the wellbore Column 1, lines 26-27, “wellbores are drilled by rotating a drill bit attached to a drill string end”, Column 3, lines 47-51 “rotor 14 [of the power section 12] is coupled to a rotatable shaft 18 for transferring rotary power generated by the drilling motor 10 to the drill bit 50”).

Regarding claim 2, Krueger further teaches wherein the drill string has a bend (Fig 1B, Column 5, lines 39-41, “The knuckle joint 60 can be set at one or more bent positions 62 to provide a desired bend angle between the bearing assembly 20 and the motor power section 14.”).  

(Column 5, lines 23-33, Fig 1B, the pad would be able to move to a maximum extension 180 degrees from the rib force 59 which would result from no weight on bit being applied).  

Regarding claim 6, Krueger further teaches wherein the pad is in the extended position at a position that is between 45 and 315 degrees from the target direction (Fig 1B, the pad would be able to move to a maximum extension 180 degrees from the rib force 59 which would result from no weight on bit being applied).  

Regarding claim 8, Krueger further teaches selectively engaging the pad with the wellbore to vibrate the drill string such that static friction is reduced (Fig 1C, in the expanded position, the pad 32b is raised to contact the wellbore wall. This during the rotation of the tool which is described results in frictional forces which would vibrate the drill string and reduce static friction. MPEP 2112.02, subsection I, states, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

(Fig 1B, as shown in the Figure, the drill bit has a plurality of cutting elements which are shown as discrete lines/cutting elements circumscribing the bit).  

Regarding claim 10, Krueger further teaches wherein the pad in the extended position pushed against the sidewall of the wellbore and imparts a directional bias to the drill bit in a direction relative to a longitudinal axis of the drive shaft (Column 5, lines 23-33, Fig 1B-1C, the extended rib 32 to “controls the drilling direction” as seen in position 32b; this results in a rib force which causes the bit and drill string to move in direction 55).  

Regarding claim 14, Krueger as modified by Askew further teaches wherein an elastic element coupled is between the cam follower and the pad (Fig 4, spring 51 is between the cam follower and the pad).  

Regarding claim 15, Krueger as modified by Askew further teaches wherein the pad, the elastic element, and the cam follower form an assembly that partially collapses to prevent interference between the drive shaft and the sidewall of the wellbore (Column 2, lines 56-58, “near-bit stabilizer that automatically assumes an undergage”).  

(Fig 6-7 sleeve 30 encircles the outer perimeter of drive shaft 20); 
a slot formed in at least one axially extending outer sidewall of the sleeve defining the volume, wherein the sleeve is arranged such that the volume is radially adjacent to the recess in the drive shaft (Fig 6-7, Fig 4, pad 43 is arranged in the a volume in the sleeve which is radially aligned with the drive shaft); 
wherein the pad is positioned within the slot and moves in the volume from the retracted position to the extended position as the radial thickness of the recess varies due to rotation of the drive shaft (Fig 6-7, as seen in the rotated view of Fig 7, the pad 43 is moved from the retracted position to the extended position based on the radial thickness of the recess); wherein when in the extended position, the pad has a surface that is configured to engage the sidewall of the wellbore; and wherein the pad is configured to move between the retracted position and the extended position over a portion of a circumference as the drive shaft rotates about a longitudinal axis to cause a directional change in the wellbore  (Fig 6-7, as seen in the rotated view of Fig 7, the pad 43 is moved from the retracted position to the extended position based on the radial thickness of the recess, the extended position would contact the wellbore wall as it is in the extended position and as a modification to Krueger; Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”; line 30-31, “counterclockwise direction, which is the direction that causes extension of the buttons 107 to their full-gauge diameter”, line 13-14 “the clockwise direction is that direction which causes retraction of the buttons 107 to their undergage positions.”). 
Krueger further teaches wherein the drill has at least one cutting structure, a gauge structure that defines a diameter of the drill bit, and a connecting structure that directly connects the drill bit to a distal end of the drive shaft (Fig 1B, as shown in the Figure, the drill bit has a plurality of cutting elements which are shown as discrete lines/cutting elements circumscribing the bit and defining a gauge structure; necessarily there is a component between the bit and the driveshaft which is the connecting structure). 

Regarding claim 17, Krueger further teaches wherein the sleeve remains stationary while the drive shaft and drill bit rotate (Fig 7, the sleeve 30 remains stationary relative to drive shaft 20 during the drill process/when the bit rotates, in order to be used for its function as a steering tool; the examiner notes that the claim does not presently require the drive shaft and the drill bit to be functionally related in their rotation and permits their independent rotation).  

Regarding claim 19, Krueger teaches a method of orienting a drill string in a wellbore in a formation, the method comprising: 
providing the drill string in the wellbore  (Fig 1A-1B, drill string is the tool string shown in Fig 1A-1B, Column 1, lines 24-26 the string is used for deployment in wellbores), wherein the drill sting comprises a power section (Fig 1A-1B, power section 12, a transmission section (Fig 1A-1B, transmission section is the area around 63), a bearing assembly (Fig 1A-1B, bearing section 20), and a drill bit (Fig 1A-1B, drill bit 50), wherein the power section is coupled to the drill bit through the transmission section (Fig 1A-1B, the power section is uphole of the bit and the transmission section is the intermediate section is between them to couple the sections, specifically 63 is a “coupling”), 
selecting a target direction to move the drill string in the wellbore (Column 5, lines 23-33, Fig 1B, the rib 32 “controls the drilling direction” the direction in which is intended is the “target direction”). 
Krueger is silent on the drive shaft and the recited particulars of its interaction with the pad. 
Although reference may be made to other Figure e.g. 6-7 the embodiment of Figs 9-10 of Askew is relied upon, Askew notes that the particulars of the embodiment relied upon has the same structural particulars of the embodiment of Figs 6-7 (see Column 6, lines 54-55), Askew teaches wherein the drill sting comprises a drive shaft (Fig 9-10, mandrel 101)
wherein the drill string comprises a recess defining a volume formed in an outer sidewall of the drill string, a pad positioned at least partially in the volume (Fig 6-7, drive shaft 20 has a recess also defined by sleeve 30 where pad 43 is positioned), the drive shaft having a surface defining a cam race, wherein a cam follower is positioned beneath the pad and in contact with the cam race (Fig 6-7, Fig 4 cam race is the outer surface of the drive shaft 20 at e.g. 55 and 58; the spacer 52 is between the pad 43 and the drive shaft 20 with the recess at face 55), and wherein (Fig 6-7 cam race has different thicknesses at 55 and 58); 
rotating the drive shaft (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”); 
wherein, as the drive shaft rotates, the pad moves radially inward in the volume to a retracted position and radially outward in the volume to an extended position as the radial thickness of the cam race varies between the at least two thicknesses due to the rotation of the drive shaft  (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”; line 30-31, “counterclockwise direction, which is the direction that causes extension of the buttons 107 to their full-gauge diameter”, line 13-14 “the clockwise direction is that direction which causes retraction of the buttons 107 to their undergage positions.” Fig 6-7, the retracted position corresponds with engagement with flat surface 55 and the extended position corresponds to the thicker section 58). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and its actuation mechanism as disclosed by Askew because it is “a new and improved adjustable near-bit stabilizer that will remain undergage during sliding drilling in the presence of drill string torsional oscillations” (Column 2, lines 67-68 and Column 3, lines 1-2). 
Krueger as modified teaches wherein, in the extended position, the pad engages the wellbore at a point opposed to the target direction and imparts a directional bias to the drill string in the target direction (Column 5, lines 23-33, Fig 1B-1C, the extension of rib 32 to “controls the drilling direction” as seen in position 32b; this results in a rib force which causes the bit and drill string to move in direction 55).  

Regarding claim 20, Krueger teaches a method of orienting a drill string in a wellbore in a formation, the method comprising: 
providing the drill string in the wellbore   (Fig 1A-1B, drill string is the tool string shown in Fig 1A-1B, Column 1, lines 24-26 the string is used for deployment in wellbores), 
selecting a target direction to move the drill string in the wellbore (Column 5, lines 23-33, Fig 1B, the rib 32 “controls the drilling direction” the direction in which is intended is the “target direction”). 
	Krueger is silent on the drive shaft and the recited particulars of its interaction with the pad. 
Although reference may be made to other Figure e.g. 6-7 the embodiment of Figs 9-10 of Askew is relied upon, Askew notes that the particulars of the embodiment relied upon has the same structural particulars of the embodiment of Figs 6-7 (see Column 6, lines 54-55), Askew teaches wherein the drill string comprises a drive shaft (Fig 9-10, mandrel 101), the drill string a recess defining a volume formed in an outer sidewall of the drill string (Fig 6-7, Fig 4, drive shaft 20 has a recess also defined by sleeve 30 where pad 43 is positioned), a pad positioned at least partially in the volume (Fig 6-7, drive shaft 20 has a recess also defined by sleeve 30 where pad 43 is positioned), wherein a surface of the drive shaft defines a cam race (Fig 6-7 cam race is the outer surface of the drive shaft 20 at e.g. 55 and 58, wherein a radial thickness of the cam race varies between at least two thicknesses (Fig 6-7 cam race has different thicknesses at 55 and 58), and wherein a cam follower is positioned beneath the pad and in contact with the cam race (Fig 6-7, Fig 4 the spacer 52 is between the pad 43 and the drive shaft 20 with the recess at face 55);
rotating the drive shaft (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”); 
wherein, as the cam follower moves along the cam race during rotation of the drive shaft, the cam follower forces the pad to move radially inward in the volume to a retracted position and radially outward in the volume to an extended position as the radial thickness of the cam race varies between the at least two thicknesses (Column 8, lines 36-46, “mandrel 101 rotates counterclockwise […] and then when the mandrel rotates clockwise […]”; line 30-31, “counterclockwise direction, which is the direction that causes extension of the buttons 107 to their full-gauge diameter”, line 13-14 “the clockwise direction is that direction which causes retraction of the buttons 107 to their undergage positions.” Fig 6-7, the retracted position corresponds with engagement with flat surface 55 and the extended position corresponds to the thicker section 58). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and its actuation mechanism as disclosed by Askew because it is “a new and improved adjustable near-bit stabilizer that will remain undergage during (Column 2, lines 67-68 and Column 3, lines 1-2). 
Krueger as modified teaches wherein, in the extended position, the pad engages the wellbore at a point opposed to the target direction and imparts a directional bias to the drill string in the target direction (Column 5, lines 23-33, Fig 1B-1C, the extension of rib 32 to “controls the drilling direction” as seen in position 32b; this results in a rib force which causes the bit and drill string to move in direction 55).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 6609579 B2), in view of Askew (US 5181576 A), further in view of Applicant Admitted Prior Art.

Regarding claim 3, Krueger is silent on providing a scribe line in the drill string, the scribe line oriented with respect to the bend.  
	Applicant Admitted Prior Art teaches providing a scribe line in the drill string, the scribe line oriented with respect to the bend (Fig 1, which is described as “a conventional” system featuring a scribe line 10 where “the direction of the bend plane is generally marked by a shallow longitudinal groove called scribe line 40”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by providing a scribe line in the drill string, the scribe line oriented with respect to the 

Regarding claim 4, Krueger, as modified by Applicant Admitted Prior Art, further teaches wherein the target direction is aligned with the scribe line (Fig 1, which is described as “a conventional” system featuring a scribe line 10 where “the direction of the bend plane is generally marked by a shallow longitudinal groove called scribe line 40”).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 6609579 B2), in view of Askew (US 5181576 A), further in view of Johnson (US 20090188720 A1).

Regarding claim 5, Krueger is silent on wherein the drill bit is monolithically formed with the drive shaft that is configured to be coupled to a positive displacement motor.  
	Johnston teaches wherein the drill bit is monolithically formed with the drive shaft that is configured to be coupled to a positive displacement motor (Fig 2A, the drill bit 20 and the shaft consisting of the body/area uphole of the bit are formed integrally together. Para 0060, the assembly subsequently may include a mud motor and accordingly, the shaft of the bit would be configured to be coupled to the mud motor). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        

/ROBERT E FULLER/Primary Examiner, Art Unit 3676